Filed 6/9/14 P. v. Garcia CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

THE PEOPLE,                                                          H039436
                                                                    (Monterey County
         Plaintiff and Respondent,                                   Super. Ct. No. SS130222)

         v.

JOSE ANTONIO GARCIA,

         Defendant and Appellant.


         Defendant Jose Antonio Garcia pleaded no contest to felony possession of a dirk
or dagger (Pen. Code, § 21310) and admitted misdemeanor participation in a gang (id. §
186.22, subd. (a)). The court placed Garcia on three years’ probation, with various terms
and conditions. Garcia timely appealed his sentence.
         After briefing was completed, the People moved to dismiss the appeal on the
ground that Garcia is a fugitive from justice. The motion to dismiss was accompanied by
a copy of a bench warrant for Garcia’s arrest issued by the Monterey County Superior
Court on October 25, 2013. The Deputy Attorney General declared, on information and
belief, that Garcia had not turned himself in as of March 2014. Garcia’s counsel opposed
the motion to dismiss, arguing it was untimely and failed to establish Garcia had fled the
jurisdiction, thus making him a fugitive.
         “ ‘It is well settled that [a reviewing] court has the inherent power to dismiss an
appeal by any party who has refused to comply with the orders of the trial court’ ” on the
theory that “ ‘[a] party to an action cannot, with right or reason, ask the aid or assistance
of a court in hearing his demands while he stands in an attitude of contempt to legal
orders and processes of the courts of this state.’ ” (People v. Kubby (2002) 97
Cal.App.4th 619, 622 (Kubby).) California courts regularly exercise that inherent power
to dismiss the appeal of a fugitive from justice. (People v. Puluc-Sique (2010) 182
Cal.App.4th 894, 897.) Contrary to Garcia’s contention, the People are not required to
prove he has left the jurisdiction to invoke the “appellate disentitlement” doctrine, as it is
known. (Ibid.) In the context of the appellate disentitlement doctrine, a fugitive is “
‘[o]ne who, with knowledge that he is being sought pursuant to court process in a
criminal action, absents himself or flees.’ ” (Kubby, supra, at p. 624; see also Black’s
Law Dict. (9th ed. 2009) p. 741 [defining fugitive as “[a] criminal suspect or a witness in
a criminal case who flees, evades, or escapes arrest, prosecution, imprisonment, service
of process, or the giving of testimony, esp. by fleeing the jurisdiction or by hiding”].) An
appellant’s failure to surrender renders him a fugitive. In such cases, courts “often
grant[] the defendants 30 days to return to the custody of the authorities before the
dismissal becomes effective.” (Kubby, supra, at p. 623.)
       Accordingly, on April 23, 2014, we granted Garcia 30 days to present himself to
the trial court and thus avoid dismissal of his appeal. On May 22, 2014, Garcia’s counsel
informed us that he could present no documentation or evidence that Garcia had turned
himself in to the trial court. Therefore, the appeal is dismissed.




                                              2
                           DISPOSITION
The appeal is dismissed.




                                         Premo, J.




WE CONCUR:




      Rushing, P.J.




      Elia, J.




                                3